Citation Nr: 1726431	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-08 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine (cervical spine disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1986 to February 1988, from June 1991 to November 1991, from May 2006 to May 2008 and from August 2008 to January 2009.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted entitlement to service connection for the cervical spine disability and assigned a 10 percent rating effective January 24, 2009.  The Veteran appealed the initial rating assigned to the Board.  

The Veteran originally requested a Board hearing in a September 2015 letter.  In November 2015, she contacted VA and stated that she was satisfied that an informal hearing presentation was submitted on her behalf, and that she wished to proceed with adjudication of the case.  The Board finds that the Veteran has withdrawn her hearing request, and that no other hearing request remains pending.  

In December 2015, the Board denied the issue on appeal.  In April 2016, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order pursuant to a December 2016 Joint Motion for Partial Remand (JMPR), the Court vacated and remanded the Board's decision.  The case is once again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of entitlement to an initial rating in excess of 20 percent for the cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the entire period on appeal, the Veteran's cervical spine disability has more nearly approximated limitation of forward flexion to 30 degrees.  


CONCLUSION OF LAW

Since January 24, 2009, the criteria for a rating of 20 percent for the cervical spine disability have been met.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R.             § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in the remand portion of this decision, the Board finds that the VA examinations of record are inadequate because they do not include the range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the claim is being remanded for an additional examination.  However, because the evidence of record supports at least a 20 percent rating for the entire appeal period, the Board finds that it is beneficial to the Veteran to grant that rating in this decision, and to remand the issue of entitlement to an initial rating in excess of 20 percent for an additional examination.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, the Veteran is seeking an increased initial rating for the cervical spine disability, service connection for which was granted in a May 2010 rating decision, with a 10 percent rating assigned effective January 24, 2009, the day following the Veteran's separation from active service.

The Veteran's cervical spine disability is rated under Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.       § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.

After review of the record, the Board finds that the Veteran's cervical spine disability has more nearly approximated limitation of forward flexion to 30 degrees for the entire period on appeal.  Forward flexion was noted as 30 degrees on the January 2010 VA examination.  Although forward flexion was reported as 45 and 40 degrees during the August 2011 and December 2013 VA examinations, respectively, flexion was limited to 35 degrees after three repetitions during the December 2013 VA examination.  Given that finding, as well as the Veteran's reports of limited range of motion during VA treatment, the Board will afford the benefit of the doubt to the Veteran, and find that a 20 percent rating is warranted for the entire period on appeal.  

In short, the Board finds that an initial 20 percent rating for the cervical spine disability is warranted since January 24, 2009.  The issue of entitlement to an initial rating in excess of 20 percent is being remanded.  


ORDER

Since January 24, 2009, a rating of 20 percent for degenerative arthritis of the cervical spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

REMAND

As previously noted, the Board finds that the VA cervical spine examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia, 28 Vet. App. 158.  Specifically, although range of motion testing was performed, the examiners did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dating from August 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. Schedule the Veteran for a VA cervical spine examination to determine the current severity of her degenerative arthritis of the cervical spine.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2009) of the cervical spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's degenerative arthritis of the cervical spine. 

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected cervical spine disability has impaired her ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by her service-connected cervical spine disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


